UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Two Rivers Water Company (Exact name of registrant in our charter) Colorado 13-4228144 (State or Other Jurisdiction of (SIC Code) (I.R.S. Employer Incorporation or Organization) Identification Number) 2000 South Colorado Boulevard, Tower 1, Suite 3100 Denver, Colorado80222 (Address of Principal Executive Offices including Zip Code) 303-222-1000 (Issuer's Telephone Number) COPIES OF ALL COMMUNICATIONS TO: Wayne Harding, CFO Two Rivers Water Company 2000 South Colorado Blvd., Tower 1, Suite 3100 Denver, CO 80222 Tel: 303-222-1000/Fax: 303-845-9400 SEC File No. 333-176932 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be registered Proposed maximum offering price per share(1)(2) Proposed maximum aggregate offeringprice(2) Amount of registration fees Common Stock, $0.001 par value per share $ $ $ Exercise price for the common shares underlying warrants. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Form S-1/A (this “Post Effective Amendment No. 1”) is being filed pursuant to Section 10(a)(3) of the Securities Act to update the Form S-1/A Registration Statement (Registration No. 333-176932), which was previously declared effective by the Securities and Exchange Commission on January 26, 2012, to include the audited financial statements and the notes thereto included in the Registrant’s Annual Report on Form 10-K/A for the fiscal year ended December 31, 2011 and to update certain other information in such Registration Statement.No additional securities are being registered under this Post-Effective Amendment No. 1. All applicable registration fees were paid at the time of the original filing of such Registration Statement. ii The information in this prospectus is not complete and may be changed. We may not sell the securities until the registration statement filed securities and exchange commission is effective. This prospectus is not an offer to sell the securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated October 1, 2012 PROSPECTUS Two Rivers Water Company 2,122,800 Shares of Common Stock Underlying 2,122,800 Warrants to purchase one share of Common Stock each for $2.50 per share Par Value $.001 Per Share We are registering 2,122,800 common shares that may be issued upon the exercise of our outstanding Class B Warrants at a purchase price of $2.50 per share.The Warrants were issued to investors in connection with a private placement of our Series B Convertible Participating Notes.If the Warrants are exercised, we will receive all of the proceeds at the rate of $2.50 per share issued.There is no minimum number of Warrants that must be exercised and there is no provision for escrowing any funds pending a minimum number of Warrants being exercised.All funds paid to exercise any Warrants will be deposited directly into our operating account.We will not receive any proceeds from the sale of the common stock underlying the Warrants.The solicitation of the exercise of our Warrants is being handled by us.Our common shares trades on the OTC QB exchange under the symbol "TURV" and on October 1, 2012 last traded at the price of $1.65 per share.We cannot estimate the number of Warrants, which may be exercised, if any, nor therefore the gross or net proceeds of the Warrants offering which we might receive. SEE "RISK FACTORS" BEGINNING ON FOR CERTAIN INFORMATION YOU SHOULD CONSIDER BEFORE YOU PURCHASE THE SHARES. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is October 1, 2012 iii Contents Page Prospectus Summary 1 Risk Factors 8 Information Regarding Forward Looking Statements 16 Use of Proceeds 17 Capitalization 18 Dilution 19 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Quantative and Qualitative Disclosres About Market Risk 30 Our Business 30 Properties 41 Legal Proceedings 47 Corporate Information 48 Management and Board of Directors 48 Certain Relationships and Related Transactions 51 Executive and Director Compensation 52 Outstanding Equity Awards at Fiscal Year End 54 Director Compensation 55 Security Ownership of Certain Beneficial Owners and Management 57 Description of Our Securties 58 Shares Eligible for Future Sale 63 Our Plan of Distribution 64 Legal Matters 64 Experts 64 Where You Can Find More Information 65 Financial Statements F-1 Part Two Information
